Exhibit 10.10 WEIGHT WATCHERS INTERNATIONAL, INC. TERM SHEET FOR EMPLOYEE PERFORMANCE STOCK UNIT AWARDS FOR GOOD AND VALUABLE CONSIDERATION, Weight Watchers International, Inc., a Virginia corporation (the “Company”), hereby grants to the employee of the Company or its Affiliates as identified below (the “Employee”) the target number of Performance Stock Units specified below which are ultimately payable (to the extent vested) in shares of Common Stock of the Company (the “PSU Award”). The PSU Award is granted upon the terms, and subject to the conditions, set forth in this Term Sheet, the Company’s stock incentive plan specified below (as amended and restated, the “Plan”), and the Terms and Conditions for Employee Performance Stock Unit Awards promulgated under such Plan and as attached hereto (the “Terms and Conditions”), each hereby incorporated herein by this reference and each as amended from time to time (capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in the Terms and Conditions or the Plan). Key Terms and Conditions Name of Employee: Mindy Grossman Grant Date: [ ] Plan: Second Amended and Restated Weight Watchers International, Inc. 2014 Stock Incentive Plan Target Number of Performance Stock Units: [ ] Scheduled Vesting Date: [ ] Performance Period: [ ] Vesting Schedule 1.Time-Vesting Service Condition.The PSU Award shall only vest upon (a) satisfaction of the Time-Vesting Service Condition as defined herein to be the Employee’s continued employment with the Company or its Affiliates through the Scheduled Vesting Date set forth above or (b) the occurrence of an event detailed in Paragraph 3 below which deems the Time-Vesting Service Condition satisfied. 2.Performance Criteria. (a)Performance Conditions.If the Employee satisfies the Time-Vesting Service Condition as discussed in Paragraph 1 above, the number of PSUs that shall be subject to vesting, if any, shall be based on the achievement of the Performance Vesting Condition for each Fiscal Year (determined based on the applicable Achievement Percentage with respect to each Fiscal Year). All determinations with respect to the Company’s Adjusted Operating Income shall be made by the Committee and the Performance Vesting Condition for each Fiscal Year shall not be achieved and the applicable PSUs shall not be eligible to vest until the Committee certifies that such Performance Vesting Condition for that Fiscal Year has been met. (b)Adjusted Operating Income Achievement. The total number of PSUs that shall be subject to vesting with respect to each Fiscal Year shall be equal to (x) for such Fiscal Year, one-third of the total target number of PSUs granted hereunder multiplied by (y) the applicable Achievement Percentage for such Fiscal Year, determined as follows, and rounded down to the nearest whole PSU: Level of Achievement Adjusted Operating Income Achievement Percentage Below Threshold [ ] [ ] Threshold [ ] [ ] Target [ ] [ ] Maximum [ ] [ ] The total number of PSUs that shall be subject to vesting with respect to the PSU Award shall be the sum of PSUs determined to be eligible for vesting for the three Fiscal Years ending during the Performance Period subject to the terms and conditions herein. 3.Termination of Employment. Except as set forth herein, upon a termination of employment, the Employee shall be treated in accordance with the Terms and Conditions.Notwithstanding anything to the contrary in the Terms and Conditions, in the event of (i) the Employee’s death or Disability prior to the Scheduled Vesting Date or (ii) Employee’s termination of employment described in Section 3(a) of the Continuity Agreement, the Time-Vesting Service Condition shall be deemed immediately satisfied and the Performance Vesting Condition for any uncompleted Fiscal Year shall be deemed satisfied at target level performance; provided, however, that if the applicable qualifying termination of employment occurs following the end of one or more of the Fiscal Years, then the Performance Vesting Condition with respect to such completed Fiscal Year(s) shall be deemed satisfied based on the actual Achievement Percentage for such Fiscal Year(s). 4.Definitions. For the purposes of this Term Sheet: (a)“Achievement Percentage” means the percentage multiplier specified above (or under the defined term “Performance Vesting Condition” to the extent applicable) with respect to the “Below Threshold,” “Threshold,” “Target” and “Maximum” levels for the Adjusted Operating Income with respect to each Fiscal Year, or a percentage determined using linear interpolation if actual performance falls between any two levels. Notwithstanding the foregoing, in the event that actual performance does not meet the “Threshold” level for a given Fiscal Year, the “Achievement Percentage” with respect to that Fiscal Year shall be zero. (b)“Adjusted Operating Income” means, with respect to any Fiscal Year, the Company’s operating income as reported in (or otherwise calculated in a manner consistent with) the Company’s Form 10-Ks as filed with the Securities and Exchange Commission adjusted to exclude the impact of (i) changes in accounting principles, (ii) any material acquisition or divestiture transaction (i.e., one that is expected to involve more than $[ ] million in value) and (iii) any material regulatory matter or litigation in which the Company (or its related entities) is adefendant (i.e., one that is expected to involve judgments, interest, penalties, legal fees, costs and other expenses or exposure in excess of $[ ] million). (c)“Fiscal Year” means any of the Company’s fiscal years ending within the Performance Period. (d)“Performance Vesting Condition” means the achievement by the Company of (i) Adjusted Operating Income for a Fiscal Year as determined under this Term Sheet, at levels at or above “Threshold” level performance for such Fiscal Year and (ii) solely with respect to Fiscal Year 2017, positive net income during the second half of Fiscal Year 2017 as calculated in a manner consistent with the Company’s Form 10-Ks as filed with the Securities and Exchange Commission.In the event that the Performance Vesting Condition described in clause (ii) of the proceeding sentence is satisfied with respect to the second half of Fiscal Year 2017, the Employee’s Achievement Percentage for Fiscal Year 2017 shall be deemed satisfied at “maximum” level; provided, however, that the Committee may (and expects to) exercise negative discretion to instead reduce the deemed Achievement Percentage for Fiscal Year 2017 in accordance with Paragraph 2 hereof based on the Adjusted Operating Income for the full Fiscal Year 2017. (e)“Time-Vesting Service Condition” means the Employee’s continued employment with the Company or its Affiliates through the Scheduled Vesting Date identified above. (f)“Target Amount” means the following targeted amounts of Adjusted Operating Income with respect to each Fiscal Year: (i) Fiscal Year [ ]: $[ ] million (ii) Fiscal Year [ ]:$[ ] million (iii) Fiscal Year [ ]: $[ ] million *** By accepting this Term Sheet, the Employee acknowledges that he or she has received and read, and agrees that the Performance Stock Units granted herein are awarded pursuant to the Plan, are subject to and qualified in their entirety by this Term Sheet, the Plan, and the Terms and Conditions, and shall be subject to the terms and conditions of this Term Sheet, the Plan and the Terms and Conditions.Additionally, the Employee acknowledges and agrees that any right to acceleration or other benefit with respect to the PSU Award under any other written agreement by and between the Employee and the Company or any of its Affiliates, as may be amended from time to time (collectively, “Other Agreements”), is hereby governed by Paragraph 3 above, as may be amended in accordance with the terms of this Term Sheet, with respect to the number of shares of Common Stock to be vested pursuant to such right notwithstanding any term or condition set forth in the Other Agreements. If the Employee does not sign and return this Term Sheet by [ ], this PSU Award shall be forfeited and shall be of no further force and effect. WEIGHT WATCHERS INTERNATIONAL, INC. By: Name: Kimberly Samon Employee Signature Title: Chief Human Resources Officer Mindy Grossman [Address] WEIGHT WATCHERS INTERNATIONAL, INC. TERMS AND CONDITIONS FOR EMPLOYEE PERFORMANCE STOCK UNIT AWARDS Weight Watchers International, Inc., a Virginia corporation (the “Company”), grants to the Employee who is identified on the Term Sheet for Employee Performance Stock Unit Awards provided to the Employee herewith (the “Term Sheet”) the Performance Stock Units specified in the Term Sheet, upon the terms and subject to the conditions set forth in (i) the Term Sheet, (ii) the Company stock incentive plan specified in the Term Sheet (the “Plan”) and (iii) these Terms and Conditions for Employee Performance Stock Unit Awards promulgated under such Plan (these “Terms and Conditions”), each hereby incorporated herein by this reference and each as amended from time to time. ARTICLE I DEFINITIONS Capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in the Term Sheet or the Plan. Section 1.1 – Cause “Cause” shall be as defined in the Employment Agreement. Section 1.2 – Change in Control Notwithstanding the definition in the Plan, “Change in Control” shall be deemed to have the same meaning as in the Continuity Agreement. Section 1.3 – Code “Code” shall mean the Internal Revenue Code of 1986, as amended. Section 1.4 - Committee “Committee” shall mean the Compensation Committee of the Board of Directors of the Company. Section 1.5 – Common Stock “Common Stock” shall mean the common stock, no par value per share, of the Company. Section 1.6 – Company “Company” shall mean Weight Watchers International, Inc. Section 1.7 –Continuity Agreement “Continuity Agreement” shall mean that Continuity Agreement between the Company and Employee entered into as of April 21, 2017, as it may be amended from time to time.
